Title: To George Washington from Major General William Heath, 17 December 1777
From: Heath, William
To: Washington, George



Dear General
Boston December 17th 1777

General Burgoyne recd the information of the Resolve of Congress of the 1st Decemr (restricting the embarkation of his Troops to the port stipulated by the Convention of Saratoga and no other) with no small disopointment. I had before given him my opinion that an alteration would never be allowed; but he flattered himself otherwise. He is now anxiously waiting an answer to his Letter some time since transmitted to your Excellency in hopes that himself and Suit will be permitted to embarke before the Troops. The day before yesterday he desired that I would forward a Letter for him to Genl Pigot to order the Transports round to Boston, yesterday he was hesitating about it, & observed that if it were probable that an answer to his Dispatch would arrive in a day or two he would defer sending to Rhode Island—General Riedesel observed yesterday that it was very doubtful whether the troops would get away this Winter, for if the Transports should attempt to get round it was more than probable that many of them would be blown off the Coast: what their final determination will be I cannot tell; but they all appear much disopointed.
The purchases of Lead and Cloathing have been very successful here, considerable Quantities of both are now on the road, forwarding to you.
Enclosed is a Letter from the Baron de Steuben, who is here with two french Gentlemen. I have the honor to be With great respect Your Excellencys Obed. Servant

W. Heath

